GILDERSLEEVE, J.
The pleadings are oral. The action is for the foreclosure of a lien on chattels. The answer is a general denial. The defendant, being engaged in the storage business, received the chattels in question into its warehouse, and now attacks the judgment upon the ground that there is a defect of parties defendant, in not joining the mortgagor, and that the plaintiff had no remedy against defendant. The question of defendant’s lien for storage has not arisen on this appeal. The defendant did not claim upon the trial any lien prior to that of the plaintiff. The chattels were sold by plaintiff to one Mathews, who gave a chattel mortgage, dated September 16, 1901, to secure the payment of the purchase price in installments. This mortgage was filed for record in the office of the register of New York county on December 10, 1901. The said Mathews failed to comply with the terms of the mortgage, and plaintiff demanded the chattels in January, 1902. The said Mathews was permitted to retain possession thereof for about four months after the demand as *197aforesaid by plaintiff, and in May, 1902, stored the same with the defendant.
By the removal of the chattels to defendant’s warehouse, in violation of the terms of the mortgage, without plaintiff’s consent or- knowledge, plaintiff’s title became absolute, and Mathews, the mortgagor, lost all title thereto and all right to possession. There remained, however, in the mortgagor, the right of redemption. It was not such an interest as could be seized by execution, but an equitable interest that might have substantial value. We think Mathews was a necessary party to this action, the purpose of which is to determine the rights of all the parties having an interest in the chattels. She is entitled to her day in court. Moreover, for the protection of other interests she should be made a party, that she may be bound by the judgment.
The judgment must be reversed, with costs to appellant, and without prejudice to another action. All concur.